Citation Nr: 1327842	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  13-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Aquilina, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to October 1975.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claim of service connection for vertigo.

The Veteran's online Virtual VA records indicate that no evidence is outstanding for this matter. 


FINDING OF FACT

The evidence of record does not show that the claimed vertigo disability is related to service. 

CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  (Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Prior to the RO's adjudication of the claim, the Veteran was provided with letters in October 2011 and March 2012 on the issue of entitlement to service connection for his vertigo that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini. 

With regard to the duty of assistance, the VA obtained service treatment records, and pertinent post service VA medical records, including private records.  The Veteran was afforded a VA Examination of his disability and the examiner offered opinion as to impressions and etiologies. While the Veteran in his substantive appeal alleges that the exam is inadequate, the Board is satisfied that VA complied with its duty to assist. The examiner conducted a holistic exam assessing the Veteran's vertigo and medical history. Therefore the duties to notify and assist the Veteran have been satisfied with regard to both notice and timing. 


Service Connection

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§. 1110, 1131. 38 C.F.R. § 3.303 (2012). 

Generally, service connection requires (1) the existence of a presently diagnosed disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (2004). Evidence must be proffered with regard to the existence/diagnosis of an injury as well as the nexus of the injury to service. Nexus can be supported by medical and lay evidence.  

With regard to lay evidence, the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

In this case, the Veteran contends that his vertigo arose from an in-service incident in April 1974 when he was hazed as a member of the Navy.  Specifically, the Veteran asserts that in the midst of attempting to flee the hazing ritual by climbing to the upper deck of a ship he was pulled down from a ladder and fell on his head.  The Veteran further asserts that he was struck unconscious and awoke in sick bay. 

The Veteran's Service Treatment Records (STR's) and service personal records do not reference the Veteran's hazing account, nor do they contain reports of vertigo symptoms such as dizziness, unsteadiness or loss of equilibrium. The STR's include an April 1974 clinical record recounting the Veteran's complaints of his right ear bleeding and sore throat; examination of the ear revealed "otitis externa - minimal."  There was also inflammation and redness of the throat. The impression was pharyngitis.  The STRs otherwise show that while the Veteran has numerous treatment reports for various health issues during his time in service, the contended symptoms of vertigo and associated hazing incident was not evident in the record.  Additionally, the Veteran endorsed no symptoms or abnormalities regarding the incident or vertigo at discharge.

Post-service medical records show a rather recent appearance of vertigo. The first incidence of vertigo was in an August 2008 VA medical record, decades after the Veteran's discharge.  A note by a provider suggests ordering an audiology exam for the Veteran because of the symptoms "suggestive of BPV including horizontal nystagmus." The report mentions the possibility that the Veteran may have benign paroxysmal positional vertigo, Ménière's disorder, otitis or dehydration.  A subsequent August 2008 report documents a previous bout of dizziness and nausea resolving. An October 2008 otolaryngology consult record mentions the Veteran seeking treatment for unsteadiness following a 12 hour vertiginous episode. The Veteran was noted to have reported an episode of Vertigo three years prior that only lasted a few hours. In conjunction with treatment for this episode, the provider noted that the Veteran improved with repositioning and that his symptoms had resolved. None of these records indicate a relationship between the Vertigo symptoms and service.

In a July 2011 Compensation and Benefits exam (conducted for purposes of hearing loss and tinnitus) the Veteran reported a "recent feeling of feeling off balance" but states nothing more in describing vertiginous symptoms. 

A November 2011 VA examination conducted to evaluate the nature and etiology of the vertigo noted the Veteran's history of vertigo, but indicated that the Veteran did not show signs of vertigo at the time of the testing. Numerous objective tests were employed to assess vertigo during the course of the examination including a Romberg test, Dix-Halpike test, limb coordination and the Veteran's gait. The Veteran received normal results for all tests and screenings.  The examiner also included assessment of infections and inflammatory conditions. After the examiner reviewed the claims file and the Veteran's medical record he commented that while the Veteran had some treatments for bleeding ears while in service, there was no evidence of the head trauma event that the Veteran described. The examiner stated it was not least likely as not the Veteran's vertigo was incurred or a cause of the bleeding ear noted in service.  The examiner also considered the interplay between vertigo and the Veteran's service connected hearing loss and tinnitus and again stated that the vertigo was not as least as likely as not a result of the hearing loss or acoustic trauma. The examiner premised this opinion on the lack of any documentation for injuries resulting from the hazing incident and an absence of records prior to the 2008 vertiginous episodes.

Overall, the competent and credible evidence of record, when considered in conjunction with the applicable laws and regulations, weighs against the claim. In this regard, the Board finds the November 2011 examination and opinion to be highly probative.  This opinion is predicated upon a thorough review of the claims folder and contains rationales with discussions and references to the Veteran's medical history.  The examiner accurately described in-service treatment records and explained the reasons for his conclusions including: the unlikely relationship between the Veteran's current vertigo and time in service given that vertigo appeared in 2008, the lack of documentation about the head trauma event, as well as the possible interplay between vertigo and other disabilities.  These aspects entitle the VA examiner to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008) (the bulk of the probative value of a medical opinion is derived from its reasoning).  

In reviewing the Veteran's claims, the Board has reviewed his written statements. Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness. See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as dizziness and lightheadedness. With regard to the etiology of his symptoms, however, the Veteran is not competent to trace his vertigo symptoms to the alleged in service trauma incident under the facts this case for the reasons discussed below. Under many circumstances, questions of causation are within the province of medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion here. See Bostain v. West, 11 Vet. App. 124, 127 (1998). Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of the claim. 

For while the Veteran is competent to report observable symptoms, his assertions regarding the onset of vertigo and his continued vertigo symptoms since that time, when compared to the record, undermine the Veteran's credibility. While the Veteran reports an incident in service where he was injured from a hazing ritual, there is no evidence in STR's that document the incident or any treatment for injuries sustained from this incident. The Veteran's exit examination and medical history, opportunities where the Veteran could self-report symptoms, were negative for the head injury and vertigo. Even if the hazing incident and trauma where shown to have occurred, there is a substantial time gap of nearly 35 years between the alleged incident and the first credible onset of vertigo; a lapse of time that substantially undermines the Veteran's credibility. Indeed, the Veteran did not even file his claim for Vertigo until September 2010.  The record is negative for any underlying vertigo pathology until 2008, at which time the Veteran noted one prior incident Vertigo three years prior. At that time the Veteran made no mention of Vertigo during service or in the decades in between. (See October 24, 2008 otolaryngology consult). In this case, the Veteran's contentions about the onset and frequency of Vertigo over the years are inconsistent and are not supported by the evidence of record as a whole.  

The Board notes that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

In view of the factors discussed above, the competent and credible medical evidence stating that the Veteran's vertigo is unrelated to service remains essentially uncontroverted.  The Board finds that there is no competent or credible lay or medical evidence that the Veteran's claimed vertigo is related to service.  As such, the preponderance of the evidence is against the Veteran's claim. As such, reasonable doubt does not arise and entitlement to service connection for vertigo must be denied.


ORDER

Entitlement to service connection for vertigo is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


